Title: Thomas Jefferson to John F. Oliveira Fernandes, 18 August 1816
From: Jefferson, Thomas
To: Oliveira Fernandes, John Francisco


          
            Dear Sir
            Monticello Aug. 18. 16.
          
          I recieved the last night your favor of the 10th and I hasten to express the pleasure I shall have in recieving you here, and the wish that this may meet with no delay. you propose to us the hope that you will be here towards the end of this month, or the commencement of the next; and the object of this is to express my anxiety that it may be within the present month, because arrangements are already fixed for the departure of myself and family to a possession I have near Lynchburg, and where I am to pass six or eight weeks: and I write this on the bare possibility that it may reach you in time to anticipate your departure a day or two if your affairs permit it. I
			 should be mortified to lose the pleasure of your visit by this metachronism. mr Correa will not be with us till the latter end of October. the supplies of wine which I had ordered from different ports of Europe & which have now begun to arrive, have greatly relieved my wants. but a quarter cask of unmixed Port will be a very acceptable addition when you shall have it to spare. I salute you with great esteem & respect
          Th: Jefferson
        